Citation Nr: 0507227	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1980, with an unverified prior active period of 
service for 4 years, 7 months, and 8 days.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In an unappealed decision of September 1982, the RO 
denied the claim of service connection for a lumbar spine 
disability on the basis that there was no evidence of a 
causal or etiological relationship between the disability and 
the veteran's service-connected left knee disability or flat 
feet. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in September 1982 is cumulative and redundant, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's September 1982 denial of the claim of entitlement to 
service connection for a lumbar spine disability is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in October 2001, as well as by the discussions 
in the August 2002 statement of the case (SOC) and the August 
2004 supplemental statement of the case (SSOC).  By means of 
these documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices prior 
to the April 2003 and April 2004 denials of his claims.  
Therefore, there are no defects with respect to the timing of 
the VCAA notice requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA records.  There is no indication of any 
relevant records that the RO failed to obtain.  The veteran's 
various communications indicate that he has no additional 
evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in November 2001 and 
July 2004, and the reports are associated with the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed on August 17, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The service medical records are negative for any complaints 
of or treatment for lumbar spine injuries.  X-rays of the 
lumbar spine were taken in January 1981 and revealed a defect 
in the pars at L5 on the right.  

In May 1982, VA received the veteran's claim alleging 
entitlement to service connection for a low back disability.  
The veteran was afforded a VA examination in June 1982 and an 
orthopedic consult was conducted in August 1982.  X-rays of 
the lumbar spine revealed a segmentation anomaly with 
probable right-sided spondylolysis of the L6.  In the June 
1982 report, it was noted that the veteran's back strain was 
considered secondary to the veteran's service-connected foot 
condition.  The examiner referred to the orthopedic consult.  
The orthopedist found that the feet and low back complaints 
were not related to the veteran's knee injury or surgery.  

The RO denied the claim in September 1982 on the basis that 
there was no evidence of a causal or etiological relationship 
between the disability and the veteran's service-connected 
left knee disability or flat feet.  A notice, including 
information concerning the veteran's appellate rights, was 
issued in September 1982.  Appellate action was not 
initiated, and the decision became final.  Evidence added to 
the record since the denial of the claim includes several VA 
examination reports and treatment reports.  

X-rays were taken in May 1991 and the examiner noted that six 
lumbar segments were present, and that a right-side 
unilateral spondylosis defect in L6 shown on the previous 
examination was not shown.  

An MRI of April 2001 revealed marked central stenosis at the 
L5-L6 level.  Disc herniation was not seen and the neural 
foramina were patent.  Severe osteoarthritic changes were 
present in the facet joints.  When the veteran was seen in 
June 2001, the veteran described an injury to his back and 
knee during service.  He noted that the injuries occurred at 
the same time when he fell while moving artillery shells.  

In November 2001, the VA examiner did not find a relationship 
between the veteran's spinal stenosis and military service.  
In July 2004, the examiner opined that it is less likely than 
not that his current spine disability is due to military 
service.  

The Board finds that the evidence presented is not new and 
material.  Clearly, the evidence of record prior to and after 
the September 1982 decision shows that the veteran has been 
diagnosed with a lumbar spine disability.  Similarly, the 
evidence of record prior to and after the September 1982 
decision includes negative medical opinions regarding a 
relationship between the diagnosed lumbar spine condition and 
the veteran's service and/or service-connected knee and feet 
disabilities.  Therefore, the claim is not reopened and the 
appeal is denied.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a lumbar spine disability, and the appeal is denied.


                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


